Citation Nr: 1038051	
Decision Date: 10/07/10    Archive Date: 10/15/10	

DOCKET NO.  06-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
idiopathic epilepsy.  


REPRESENTATION

Appellant represented by:	B. S. McDaniel, Agent


WITNESSES AT HEARINGS ON APPEAL

The appellant, his spouse, and O.S.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1977, 
with additional unverified service from June 1969 to 
October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of August 2002 and January 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In a decision of November 2009, the Board denied entitlement to 
an increased evaluation for service-connected visual field 
defects in both eyes.  At that same time, the Board remanded for 
additional development the issues of an increased evaluation for 
service-connected epilepsy, and a total disability rating based 
upon individual unemployability.  In a subsequent rating decision 
of July 2010, the RO granted entitlement to total disability 
rating based upon individual unemployability due to service-
connected disability.  Accordingly, the sole issue remaining for 
appellate review is that of entitlement to an increased 
evaluation for service-connected idiopathic epilepsy.  


FINDING OF FACT

The service-connected idiopathic epilepsy is productive of no 
more than three minor seizures per month, with no evidence of 
major seizures.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected idiopathic epilepsy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124(a) and Part 4, 
Code 8914 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in January and April 2002, as 
well as in April 2005, March 2006, and May 2008.  In that 
correspondence, VA informed the Veteran that, in order to 
substantiate his claim for an increased rating, he needed to show 
that his service-connected disability (in this case, idiopathic 
epilepsy) had undergone an increase in severity.  To the extent 
there existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential fairness 
of the adjudicatory process.  In point of fact, based on a review 
of the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his claim.  
Moreover, neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of VA.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  The claim was most 
recently readjudicated in the July 2010 supplemental statement of 
the case.

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  VA 
must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Increased Rating

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes:  his 
multiple contentions, including those offered during the course 
of a Decision Review Officer hearing in July 2005, and at a 
videoconference hearing before the undersigned Veterans Law Judge 
in September 2009, as well as both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F. 3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran in this case seeks an increased evaluation for 
service-connected idiopathic epilepsy.  In that regard, 
disability evaluations, in general, are intended to compensate 
for the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set forth 
in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  Moreover, while the Board must consider the 
Veteran's medical history as required by various provisions under 
38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give 
past medical reports precedence over current findings.  

In the present case, at the time of a VA outpatient neurological 
consultation in January 2002, it was noted that the Veteran had 
no significant medical problems other than visual field defects.  
While the Veteran had been referred for evaluation of a single 
episode of blurriness of vision, his description of that episode 
did not seem to be related to migraine headache etiology.  Nor 
did there seem to be evidence of seizure phenomena, based on the 
Veteran's description.  

At the time of a VA neurologic examination in May 2002, the 
Veteran indicated that he had initially been placed on medication 
for control of his "seizures," but that the medication made him 
"groggy," and "didn't work."  According to the Veteran, he was 
then told that he could control his seizures with diet and rest.  
When questioned, the Veteran described his seizures as "staring 
into space" and "not hearing or seeing anyone."  Moreover, 
according to the Veteran, during those episodes, he did not 
realize that time had gone by, and at times, became disoriented.  

When further questioned, both the Veteran and his wife agreed 
that he experienced the aforementioned "seizures" three to four 
times a year, and that he had never experienced a grand mal 
seizure.  Rather, the Veteran's experience had always been one of 
a petit mal seizure.  Reportedly, the Veteran had been taken off 
all medication 20 years earlier, and worked full time in a Wal-
Mart on the nightshift.  Neurological evaluation was essentially 
unremarkable, and the pertinent diagnosis noted was petit mal 
seizures, a "confirmed medical diagnosis."  

During the course of a VA outpatient neurological evaluation in 
March 2003, the Veteran gave a history of "seizures" following a 
head injury in the 1970's, which seizures resolved with dietary 
management.  Further noted was a recent onset of blurring of 
vision and headaches of approximately 18 months duration.  

According to the examiner, the Veteran had previously been noted 
to have poor effort on stress testing as well as inconsistent 
visual field defects and jerkiness of the body while testing deep 
tendon reflexes, all of which reflected superimposed somatization 
features.  Currently, the Veteran complained of frequent 
headaches and visual blurring, which episodes occurred 
approximately two to four times per month.  According to the 
Veteran, the duration of his episodes varied anywhere from a few 
minutes to a few hours, with most of the episodes initially 
associated with blurring of vision, at which time the Veteran's 
vision became totally blurry "as if the camera becomes out of 
focus when you change the lenses."  Reportedly, the Veteran 
experienced neither severe intense headaches nor nausea or 
vomiting.  Nor was there any evidence of photophobia.  However, 
at times, the Veteran's episodes became "severe and intense," 
with "flickering lights."  

Following evaluation, the examiner indicated that, through the 
use of suggestion and a tuning fork, he was able to induce one of 
the Veteran's typical "spells."  However, based on the current 
symptomatology and easy induction, and with consideration of the 
background of his prior neurological symptoms of an unclear 
nature, the examiner was of the opinion that the Veteran's 
"spells" were most probably a somatoform manifestation.  

During the course of private outpatient treatment for an 
unrelated medical problem in May 2003, the Veteran denied any 
recent seizure activity.  Moreover, according to the Veteran, he 
was not currently receiving any medication for his "seizures."  

On outpatient VA neurologic evaluation in March 2004, it was 
noted that the Veteran was being seen for follow-up of 
seizures/pseudoseizures.  Reportedly, the Veteran's episodes were 
unchanged, and did not interfere with his daily life.  Moreover, 
by the Veteran's own account, he continued to experience two 
types of episodes once or twice a week, one of which consisted of 
"absence episodes" lasting approximately 30 seconds, while the 
other was characterized by blurry vision, headaches and dizziness 
lasting hours, but relieved by lying down.  On neurological 
evaluation, the Veteran moved all extremities, with strength of 
5/5, reflexes of 2+, and grossly intact cranial nerves.  The 
clinical assessment was seizures/pseudoseizures.  According to 
the Veteran, his episodes were stable, and did not interfere with 
his life.  Moreover, he was happy not taking any medication, and 
not interested in treatment through the epilepsy center.  
Inasmuch as the Veteran's "seizures" did not intrude upon his 
lifestyle, the Veteran indicated that he did not wish to pursue 
any further treatment.  

On VA neurologic examination in November 2004, the Veteran 
reported that his "seizure" episodes had remained essentially 
unchanged.  Once again, the Veteran claimed that he experienced 
two types of seizures, one lasting for approximately 30 seconds, 
while the other, characterized by blurry vision, headaches, and 
dizziness, typically lasted for hours, but was relieved by lying 
down.  According to the Veteran, he was often unaware of his 
seizure activity until he checked the clock and realized that 
some time had passed.  Moreover, he was currently not taking any 
medication for control of his seizures.  On physical examination, 
the Veteran was alert and well oriented, and moved all 
extremities well with normal strength.  The pertinent diagnosis 
was petit mal/pseudoseizures.  

During the course of a VA outpatient neurological evaluation in 
March 2005, the Veteran indicated that his seizure episodes were 
unchanged, and were not interfering with his daily life.  
According to the Veteran, his episodes of blurred vision followed 
by headache occurred approximately one to two times per month, 
and increased with increased stress.  On physical examination, 
the Veteran ambulated with a normal gait and stance.  He was 
alert and well oriented, with speech and language which were 
intact.  According to the examiner, he did not utilize a tuning 
fork to induce one of the Veteran's "seizures", because, 
according to the Veteran, the last time a doctor performed this 
maneuver, it took him "three days to recover."  Tests of strength 
were normal in all four extremities, and deep tendon reflexes 
were symmetrical, and likewise elicited in all extremities.  

Following evaluation, the Veteran once again indicated that his 
episodes were stable, and did not interfere with his life.  
Moreover, he was happy not taking any medication, and not 
interested in treatment through the epilepsy center.  According 
to the Veteran, his "seizures" were not intrusive into his 
lifestyle, with the result that he did not wish to pursue any 
further treatment at the current time.  

On VA neurological evaluation in August 2005, it was noted that 
the Veteran's claims folder and medical records were available, 
and had been reviewed.  When questioned, the Veteran indicated 
that he had last experienced a seizure on August 10, 2005.  
However, following his seizure, he experienced no post-ictal 
confusion.  The Veteran gave a history of complex partial 
epilepsy aggravated and/or precipitated by photic stimulation, 
the basis of the diagnosis being history, electroencephalogram, 
and "observation by lay people."  According to the Veteran, he 
typically required from one to three medical visits per year.  
Moreover, the Veteran reportedly had experienced nine to 10 
episodes of generalized nonconclusive epilepsy over the course of 
the past 12 months.  Significantly, the Veteran denied any 
episodes of generalized conclusive epilepsy over the past 12 
months, and similarly denied problems with simple partial 
epilepsy during that same time period.  According to the Veteran, 
at least once per month over the course of the past 12 months, he 
had experienced complex partial epilepsy characterized by 
automatic states and/or generalized convulsions with 
unconsciousness.  However, over the course of that same 12-month 
period, he had not experienced any complex partial epilepsy 
characterized by brief episodes of random motor movements, 
hallucinations, perceptual illusions, abnormalities of thinking, 
memory, or mood, or autonomic disturbances.  According to the 
examiner, the method for determining the frequency of the 
Veteran's seizures consisted of the Veteran's own statements.  
Following evaluation, the Veteran received a diagnosis of seizure 
disorder, temporal lobe type.  However, the Veteran's "episodes" 
had not changed, and he had experienced no loss of consciousness.  
Nor was the Veteran on medication for treatment of his reported 
"seizures."  

On subsequent VA neurologic examination in May 2008, it was once 
again noted that the Veteran's claims folder and medical records 
were available, and had been reviewed.  When questioned, the 
Veteran indicated that he had most recently experienced a seizure 
in April 2008.  However, he further indicated that he had 
experienced no episodes of generalized nonconclusive epilepsy, 
generalized conclusive epilepsy, simple partial epilepsy, complex 
partial epilepsy characterized by automatic states and/or 
generalized convulsions with unconsciousness, or complex partial 
epilepsy characterized by brief episodes of random motor 
movements, hallucinations, perceptual allusions, abnormalities of 
thinking, memory, or mood, or autonomic disturbances over the 
course of the past 12 months.  When further questioned, the 
Veteran indicated that the frequency of his seizures had not 
changed over the course of the past 12 month period.  The 
pertinent diagnosis noted was seizures/pseudoseizures.  

In May 2009, the Veteran's case was remanded for an additional VA 
neurologic evaluation in an attempt to clarify the severity of 
his service-connected seizure disorder.  At the time of that 
examination in May 2010, it was noted that the Veteran's claims 
folder and medical records were available, and had been reviewed.  
Further noted was that the basis of the Veteran's diagnosis had 
been his "characteristic history" as well as "observation by lay 
people."  When questioned, the Veteran indicated that he had 
experienced simple partial epilepsy on at least two occasions in 
the past six months.  Significantly, the method used to determine 
the frequency of the Veteran's seizures was his own statements.  
According to the examiner, at the time of examination, the 
Veteran brought with him a paper on which he had listed the dates 
and notations of his problems with seizures, headaches, blurred 
vision, and disorientation.  Some notations were headaches and 
visual, or headaches and disorientation.  The time span of each 
incident was noted to be a "few minutes" to a "couple of hours."  
According to the Veteran's records, the frequency of his 
"episodes" was 8, 9, or 10 per month, with a notation of seizures 
"consistently three times per month."  Significantly, according 
to the Veteran the frequency of his seizures had not changed in 
the past 12 months.  

On physical examination, the Veteran was alert, oriented, and 
cooperative.  Moreover, no "spells" were noted during the course 
of the examination.  A neurological examination was within normal 
limits, as was a past electroencephalogram in April 2003.  
Moreover, computerized axial tomography of the Veteran's head 
conducted in July of 2003 showed normal pre and post-contrast 
tomography.  

In the opinion of the examiner, the Veteran did not have 
epilepsy.  Rather, his "spells" were representative of a 
somatoform manifestation.  According to the examiner, the 
evidence did not support that the Veteran's episodes of "phase-
out" were minor seizures.  This was the case given that past 
thorough evaluations showed normal electroencephalograms and 
normal computerized axial tomography of the Veteran's head, as 
well as inconsistencies on examination and inconsistencies on 
visual field testing, indicative of the presence of 
"pseudoseizures" and/or somatoform manifestations.  

With regard to the frequency of major and/or minor seizures, it 
was noted that the Veteran had never reported any major seizures.  
Rather, he reported headaches and "staring spells" which had 
resolved in the late 1970's with dietary changes.  When evaluated 
in 2002, the Veteran reported an episode of blurred vision which 
was subsequently (in 2003) determined not to be a seizure 
phenomenon, but, rather, a probable somatoform manifestation.  In 
August 2003, the Veteran reported that his spells had decreased 
in frequency since leaving his stressful job.  Moreover, in 2004, 
the Veteran reported that his spells has not changed, and were 
not interfering with his daily life, with the result that he did 
not wish any treatment or further workup.  The Veteran reported 
two types of episodes, one consisting of "absence" lasting 30 
seconds, with the other characterized by headache, blurred 
vision, and dizziness, which could last hours, but was relieved 
by lying down, and which occurred one to two times per week.  
Significantly, on current examination, the Veteran brought in 
notes describing what he called "seizures" lasting approximately 
one to two minutes, and occurring three times per month.  
According to the examiner, the Veteran had undergone no "doctor 
visits" or treatment for seizures for over 20 years.  Moreover, 
previous tests and examinations conducted during the period from 
2002 to 2004 did not support a diagnosis of minor seizures.  

Pursuant to applicable law and regulation, psychomotor seizures 
are to be rated as major seizures under the general rating 
formula when characterized by automatic states and/or generalized 
convulsions with unconsciousness, with a major seizure defined as 
one characterized by generalized tonic-clonic convulsions with 
unconsciousness.  Psychomotor seizures are to be rated as minor 
seizures under the general rating formula when characterized by 
brief transient episodes of random motor movements, 
hallucinations, perceptual illusions, abnormalities of thinking, 
memory, or mood, or autonomic disturbances, with a minor seizure 
consisting of a brief interruption in consciousness or conscious 
control associated with staring or rhythmic blinking of the eyes 
or nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type), or sudden 
loss of postural control (akinetic type).  

The 20 percent evaluation currently in effect contemplates the 
presence of at least one major seizure in the past two years, or 
at least two minor seizures in the last six months.  In order to 
warrant an increased, which is to say, 40 percent evaluation, 
there would need to be demonstrated the presence of at least one 
major seizure in the last six months, or two in the last year; or 
averaging at least five to eight minor seizures weekly.  
38 C.F.R. § 4.124a and Part 4, Code 8914 (2009).  

Based on the aforementioned, it is clear that the Veteran's 
service-connected idiopathic epilepsy warrants no more than the 
20 percent evaluation now in effect.  Significantly, at no time 
during the course of the current appeal has it been shown that 
the Veteran experiences major seizures.  Nor is it otherwise 
alleged.  Rather, to the extent the Veteran currently suffers 
from a "seizure disorder," that disorder is defined exclusively 
by petit mal seizures.  

As noted above, at the time of a VA neurologic examination in 
May 2002, the Veteran described episodes of "seizures" occurring 
approximately three to four times per year.  However, during the 
course of private outpatient treatment for an unrelated medical 
problem approximately one year later, the Veteran denied any 
problems with seizures.  Significantly, at the time of a 
subsequent VA neurologic examination in November 2004, and once 
again during the course of VA outpatient treatment in March 2005, 
the Veteran described "seizures" occurring approximately one to 
two times per week, with no need for medication.  While at the 
time of a subsequent VA neurologic examination in August 2005, 
the Veteran described episodes occurring approximately nine to 
ten times per week over the past year, it was noted at the time 
that the Veteran was being followed at the local VA medical 
center for his seizures, and that a note of March 2005 indicated 
that the Veteran's episodes had not changed.  Moreover, he had 
experienced no loss of consciousness associated with his reported 
seizures, and was not on medication for their treatment.  

Significantly, following a VA neurologic examination in May 2010, 
which examination was undertaken in an attempt to clarify the 
severity and/or frequency of the Veteran's reported "seizure" 
activity, and which involved a full review of the Veteran's 
claims folder and medical records, it was the opinion of the 
examiner that the Veteran did not, in fact, suffer from epilepsy, 
and that his "spells" and/or "phase-out's" were not symptomatic 
of minor seizures, but rather a manifestation of a somatoform 
disorder.  Moreover, to the extent that the Veteran actually 
suffered from something akin to a "seizure disorder," that 
disorder was represented by episodes occurring consistently no 
more than "three times per month."  

The Board has taken into consideration the Veteran's testimony, 
as well as that of his spouse and daughter, offered during the 
course of hearings in July 2005 and September 2009.  However, 
notwithstanding such testimony, there currently exists no 
objective evidence that the Veteran suffers from major seizures, 
or a minor seizure disorder characterized by five to eight 
episodes per week.  Under the circumstances, the 20 percent 
evaluation currently in effect for the Veteran's service-
connected idiopathic epilepsy is appropriate, and an increased 
rating is not warranted.  

In reaching this determination, the Board has additionally give 
consideration to the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. 
App. 505 (2007) addressing the issue of whether it is appropriate 
to apply "staged" ratings when assigning an increased rating in 
the manner similar to what is done at the initial rating stage 
pursuant to the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, in the case at hand, it is clear that, 
over the course of the Veteran's appeal, symptomatology 
attributable to his service-connected epilepsy has been 
appropriately rated.  Moreover, based on a review of the entire 
evidence of record, the Board is of the opinion that the 
disability picture presented by the Veteran's service-connected 
idiopathic epilepsy is appropriately contemplated by the Rating 
Schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  See Thun v. 
Shinseki, 572 F. 3d 1366 (Fed. Cir. (2009).  


ORDER

An evaluation in excess of 20 percent for service-connected 
idiopathic epilepsy is denied.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


